PER CURIAM.
This case involves a personal injury to a minor plaintiff and a derivative claim by the parents of the child. The matter proceeded to a jury trial and the jury apparently did not properly consider the uncontested amount of past and future medical expenses claimed by the parents. The trial court, however, eventually cured any prejudice to the parents by entering a judgment for $1,320 in favor of the parents. This was the entire amount claimed by the parents. There was no other claim in the pleadings, in the court’s instructions to the jury, or even in plaintiffs’ closing argument to the jury. Although we do not approve the rather unorthodox procedures occurring on post trial motions, we conclude that any error was harmless because the parents received judgment for the full amount of their claim. We further conclude that there is no suggestion in the record of any impropriety in regard to the amount of the verdict and judgment entered for the minor plaintiff. We have also considered appellants’ remaining points on appeal and find them to be without merit. The judgment below is, therefore, affirmed.
AFFIRMED.
DOWNEY, BERANEK and GLICK-STEIN, JJ., concur.